Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Kleese et al (US PG Pub No. 2017/0241367) teaches determining an elasticity modulus of one of the fuel characteristics (paragparh 66 and A5)
However the prior art of record fails to show or adequately teach
determining an elasticity modulus El of the fuel to be injected, at a first injection pressure p1; 
determining the elasticity modulus E2 of the fuel to be injected, at a second injection pressure p2; 
forming a difference between the two determined elasticity modulus values and relating the difference to a pressure difference in order to obtain a difference value DW according to the equation 
                
                    D
                    W
                    =
                    (
                    E
                    1
                    -
                    E
                    2
                    )
                    /
                    (
                    p
                    1
                    -
                    p
                    2
                    )
                
            
defining a differentiation value for the difference value; and 
detecting a first type of fuel if the difference value is above the differentiation value, and a second type of fuel if the difference value is below the differentiation value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747